[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-12329             JANUARY 11, 2012
                                        Non-Argument Calendar           JOHN LEY
                                      ________________________           CLERK


                          D.C. Docket No. 8:10-cr-00410-RAL-TGW-1


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

TIMOTHY SCOTT BIDWELL,

lllllllllllllllllllllllllllllllllllllll                            lDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________
                                      (January 11, 2012)

Before BARKETT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Timothy Bidwell appeals his conviction for attempting to persuade, induce,

or entice an individual under 18 years of age to engage in sexual activity by means
of a computer. Bidwell argues that the district court violated his Fifth and Sixth

Amendment rights to present a defense when it precluded him from calling as

witnesses adult women with whom he had previously had sexual relations and

precluded the admission of several sexually explicit exhibits involving the

defendant engaging in consensual sex with adult females.

        At trial, Officer Kurt Romanosky testified that he received a Crime Stoppers

tip about an ad for an open-minded person willing to share their daughter. The ad

said:

        Looking for open-minded mom that would like to share her daughter. I am
        serious. You be too. Mom can join or watch. Looking for sometime today or
        tomorrow. Put willing to share in subject line so I know you’re real. TTYL.

Romanosky replied using an undercover profile, and stated that he was a 37 year

old white female named Cindy, with two daughters, ages 11 and 14. After

conversing primarily about the daughters, Bidwell and “Cindy” agreed to meet at

2:00 p.m. the following afternoon. A female detective was playing the role of

“Cindy,” and when Bidwell arrived at the meeting location he was taken into

custody.

        Bidwell’s defense at trial was that he was the type of person who would say

or do anything, including discussing sex with a minor, to entice an adult female to

have sex with him. To establish that he was such a person, he sought to introduce,


                                              2
inter alia, exhibits including a homemade sex video and photographs of group sex

acts with an adult female, his prior conviction for solicitation of prostitution, his

multiple on-line solicitations of prostitutes, his large adult pornography collection,

and his prior on-line solicitations for sexual encounters involving adults for lawful

sex acts. The district court declined to admit this evidence, and declined to allow

him to call as witnesses adult females who he had previously had sexual relations

with because the district court determined that the evidence would tend to confuse

the jury. In addition, the district court advised counsel for Bidwell that such a

defense theory had the potential to backfire.

      We review for abuse of discretion a district court’s evidentiary rulings.

United States v. Todd, 108 F.3d 1329, 1331-32 (11th Cir. 1997). We review for

abuse of discretion a district court’s decision to grant or deny a new trial in a

criminal case. United States v. Pedrick, 181 F.3d 1264, 1266 (11th Cir. 1999). A

defendant has the constitutional right under the Fifth and Sixth Amendments to

present a defense. United States v. Frazier, 387 F.3d 1244, 1271 (11th Cir. 2004)

(en banc). However, “[t]he accused does not have an unfettered right to offer

testimony that is incompetent, privileged, or otherwise inadmissible under

standard rules of evidence.” Taylor v. Illinois, 484 U.S. 400, 410, 108 S.Ct. 646,

653, 98 L.Ed.2d 798 (1988).

                                           3
       Here, Bidwell’s constitutional right to a fair trial was not violated, and the

district court did not abuse its discretion in denying Bidwell’s motion for a new

trial. The district court allowed Bidwell to introduce substantial evidence in

support his defense theory, including his own testimony about his past sexual

behavior in which he repeatedly lied to and manipulated women. Over the

government’s objection, the district court also allowed Bidwell to introduce

several emails into evidence to corroborate his testimony that he lied to and

manipulated adult women. At trial, Bidwell testified that when he was online

trying to pick up women he would figure out what a woman was interested in and

then pretend to be interested in the same thing. For example, he responded to an

ad on Craigslist claiming to be a body piercer in order to get the woman who

posted the ad to sleep with him. Here, he stated that he posted an ad stating that

he was looking for an “open-minded mom” because he was looking for an

uninhibited woman, and that he had previously been with a mother and daughter

that were of legal age. He stated that when he posted the current ad, he was

looking to do that again.

      The district court determined that the introduction of additional emails

related to his consensual sexual relationships with adult females and his lying and

manipulations as well as his homemade sex video, and still photos of group sex,

                                          4
would have been cumulative. Additionally such evidence would have tended to

confuse the jury since it was related to sexual conduct other than that which was

charged in the indictment. We conclude that the district court did not err in

excluding this evidence, and that the district court did not abuse its discretion in

refusing to grant a new trial on the same evidentiary grounds.

      Bidwell further argues that the judgment erroneously reflects that he was

convicted of the completed offense instead of the attempted offense. “It is

fundamental error for a court to enter a judgment of conviction against a defendant

who has not been charged, tried or found guilty of the crime recited in the

judgment.” United States v. Diaz, 190 F.3d 1247, 1252 (11th Cir. 1999). Indeed,

we may “vacate the judgment and remand the case to the district court for entry of

a judgment in accordance with” the jury’s verdict if the erroneous entry of the

judgment is considered “a clerical error, and the correction of the judgment would

not prejudice the defendant in any reversible way.” Id. The judgment incorrectly

reflects that Bidwell was convicted of the completed offense instead of attempt.

Therefore, we remand this case to the district court for the limited purpose of

correcting the judgment.

      CONVICTION AFFIRMED; JUDGMENT VACATED AND

      REMANDED FOR LIMITED PURPOSE.

                                           5